DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered. Claims 1-2, 4-5, 7-8, 10-19 and 21-24 remain pending in the present application. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
As an initial note, the Examiner wishes to point out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of/configured to performing/perform the intended use, then it meets the claim. Specifically regarding claims 1, 14 and 21, the limitations dealing with the first and second orientations and parallel wires will be treated as intended use limitations for the purpose of examination 
Claims 1, 5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbreath US 2009/0224111 (hereinafter Gilbreath).

    PNG
    media_image1.png
    773
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    745
    882
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    773
    652
    media_image3.png
    Greyscale

Re. Cl. 1, Gilbreath discloses: A support clip (102, Fig. 3) for supporting objects relative to a cable support system having wire members (see Fig. 1, for supporting 104 and capable of attaching to a support system having wire members), the support clip comprising: a support system engagement portion (exterior surface of 102, Fig. 3, created by 112 and 110) having a first attachment, a second attachment, and a third attachment (see annotated figure 3), the first, second, and third attachments configured to removably attach to the wire members of the cable support system (see annotated figure 3, the 1st, 2nd and 3rd attachments are curved or rounded recesses and therefore are configured to removably attach to appropriately sized wire members); the first attachment defining a first partly cylindrical pocket with a first entrance (see annotated figure 3); the second attachment defining a second partly cylindrical pocket with a second entrance (see annotated figure 3); the third attachment defining a hook that defines a third elongate pocket and a third entrance (see annotated figure 3); the first entrance and the second entrance facing in opposing directions and being spaced apart a first distance (see annotated figure 3); the second entrance and the third entrance facing in the same direction and being spaced apart a second distance perpendicular to the first distance (see annotated figure 3, the 2nd attachment faces to the right as does the third attachment); and the first and second attachments being adapted to receive respective wire members into the first and second pockets via the first and second entrances to attach the support clip to the cable support system in a first orientation and the second and third attachments being adapted to receive respective wire members into the second and third pockets via the second and third entrances to attach the support clip to the cable support system in a second orientation (see annotated figure 3, due to the curved shape of the 1st, 2nd and third attachments, the device is adapted to secure to appropriately sized wire members in a first orientation when wires extend into the 1st and 2nd attachment and in a second orientation where wires extend into the 2nd and 3rd attachment), wherein the third pocket extends in an elongate direction towards the second entrance, and is longer than the third entrance in the elongate direction as measured between the third entrance and a blind end of the third pocket (see Fig. 3, the opening creating the third attachment extends vertically upward towards the second attachment between an open end and a blind or closed end and as shown in the annotated figure, the length of the entrance is less than the length of the pocket).
Re. Cl. 5, Gilbreath discloses: a retaining opening in a one of a top portion or a bottom portion of the support clip (see annotated figure 3), and a protrusion extending from the other of the bottom portion or the top portion (see annotated figure 3), respectively; wherein the support clip is configured to be stackable with another support clip, with the protrusion of the support clip configured to be received within a retaining opening of the other support clip (see Fig. 1-3, the devices are capable of being stacked and secured together).
Re. Cl. 7, Gilbreath discloses: the protrusion has a locking tab adapted to engage with a recessed portion of the retaining opening to secure the protrusion to the retaining opening (see annotated figure 3, the protrusions form a locking tab which mate into the retaining opening as shown in Fig. 2-4 for example).
Re. Cl. 8, Gilbreath discloses: the first distance is different from the second distance (see annotated figure 3, the first distance is horizontal and the second distance is vertical)
Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrell US 2005/0173597 (hereinafter Farrell).

    PNG
    media_image4.png
    426
    544
    media_image4.png
    Greyscale

Re. Cl. 21, Farrell discloses: A support clip (Fig. 2a) for supporting an object relative to sets of parallel wire members (see Fig. 2a, the clip 100 is capable of supporting an object relative to sets of parallel wires due to the openings 220a-d), the support clip comprising: a body that defines a first axis and a second axis (see annotated figure 2a and the second axis being a horizontal axis extending through the center of 220b, into and out of the page); a support system engagement portion with first (220d, Fig. 2a), second (220d, Fig. 2a), and third attachments (220c, Fig. 2a); the support clip being adapted to be attached to the sets of parallel wire members in a first orientation and a second orientation (see Fig. 1-2b, as shown, due to the curved openings 220b, d and c, the clip is adapted to be attached to sets of parallel wires in two different orientations, by having wires in 220d and 22b and then in a different orientation with wires in 220b and 220c), wherein the first orientation is different than the second orientation (see Fig. 1-2b, by having wires in 220d and 220b in one orientation and then wires in 220b and 220c in a second orientation, the orientation would be different); the first and second attachments being adapted to receive a first set of parallel wire members (see Fig. 1-2b, due to the curved shape of 220d and 220b), to secure the support clip to the first set of parallel wire members in the first orientation, via rotation of the support clip about the first axis (see annotated figure 2a, the device is adapted to be rotated about the first axis so that appropriately shaped wires are secured into 220d and 220b); and the second and third attachments being adapted to receive a second set of parallel wire members, to secure the support clip to the second set of parallel wire members in the second orientation, via rotation of the support clip about the second axis (see annotated figure 2a, the device is adapted to be rotated about the second axis so that appropriately shaped wires are secured into 220b and 220c), wherein the first and second attachments are disposed on first and second ends of a first side of the support clip (see Fig. 2a, the members 220b and 220d are located on right and left ends of the top side of 300); and wherein the third attachment is disposed on a second side (see Fig. 2a, located on a lower side) of the support clip that is adjacent to the second end of the first side of the support clip (see Fig. 2a, the lower side is adjacent to the left end of the top side of the clip 300) and forms a hook (see Fig. 2a, member 220c is a hook since it is a piece of metal or other material, curved or bent back at an angle for catching hold of or hanging things on; see Fig. 2a for example, the member 220c is a curved piece of material which catches onto a pipe) that defines a pocket extending in an elongate direction along the second side of the support clip (see Fig. 2a, the pocket established in 220c is elongated in a direction along the bottom side since the diameter of 220c extends parallel to the second or lower side)
Allowable Subject Matter
Claims 2, 4, 10-13 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-19 are allowable over the prior art of record.
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Re. Applicant’s argument that the Examiner did not reasonably interpret the limitations “adapted to” since they do not simply mean “capable of,” the Examiner disagrees.  The Examiner has not conflated the terms “configured to/adapted to” with capable of as can be seen above in the present rejection.  The Examiner is of the position that the terms have been considered correctly in view of the MPEP.  MPEP 2111.04 states that “the court found that an "adapted to" clause limited a machine claim where "the written description makes clear that 'adapted to,' as used in the [patent] application, has a narrower meaning, viz., that the claimed machine is designed or constructed to be used as a rowing machine whereby a pulling force is exerted on the 
In response to applicant's argument that Gilbreath does not teach the invention of claim 1 since Gilbreath only teaches the alleged pockets to connect to another module, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Applicant’s claims are drawn towards a support clip which is intended to be used in a particular scenarios.  Applicant’s claims are not drawn towards a combination of the support clip and the cable support system and therefore limitations dealing with the particular scenarios in which the device is intended to be used does not patentably distinguish over the prior art of record.
Re. Applicant’s argument that Gilbreath does not disclose the claim amendments made to claim 1, the Examiner disagrees.  As can be seen above, it is the Examiner’s position that the limitations still read on Gilbreath in view of the new interpretation cited above.  Attention is drawn above as to how the limitations are met by Gilbreath in the Examiner’s position. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allender-Zivic US 2020/0011453, Blanchard US 2011/0303456, Durin US 6401939, Durin US 6729606, Humber US 6073891, Letourneur US 2010/0059250 and Park US 2005/0247836 disclose other known support clips which are particularly pertinent to Applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632